DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 8/10/2021.
Claims 1-20 are pending and have been considered below.

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are considered allowable when reading the claims in light of the specification.  The cited prior arts fail to teach or suggest the combination of the limitations specified in the independent claims 1, 11 and 18.
The closest prior arts are:
	Hind (US 6976163) teaches methods and system providing updates of firmware (i.e. data stored in a programmable memory device of a processing system) based on rules provided as extensions to certificates associated with an update.  Such updates may be provided by obtaining an update image corresponding to the update of the programmable memory and obtaining a certificate associated with the update image, the certificate having update application rules in at least one extension of the certificate.  The certificate may be provided as part of the update image.  The update application rules are extracted from the extension of the certificate and the programmable memory selectively updated based on the update image and the update application rules 
	Olson (US 20080052698) teaches a system for providing a firmware upgrade to a portable media device by comparing a version number of the firmware on the portable media device to the version number of an available firmware upgrade.  The available firmware upgrade is provided by the manufacturer of the portable media device or some other trusted source and compiled in a firmware database.  The firmware database is accessed when the portable media device is connected to the personal computing device.  Additionally, a digital signature may be associated with a certified version of the media device firmware and used by a multimedia management application to verify the functionality of the portable media device (see at least the Abstract).
	Barclay (US 8000735) teaches a firmware patching system and method (“…the baseband processor may provide a patching mechanism which includes an on-chip patch RAM for storing patch code or data that is used to patch or change the software stored in the BBP ROM memory by using the patch code or data in place of the code which previously existed in the BBP ROM memory…” see at least FIG. 2).
Applicant’s claimed invention is deemed allowable over the cited prior arts above as the prior arts do not teach:
“…loading firmware decrypted from the firmware image onto the first memory; and
running a replacement function corresponding to an identifier of the patchable function included in the firmware, when the patchable function is called…”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191